Citation Nr: 1825069	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for service-connected obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from February 2005 to August 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California, that granted service connection for obstructive sleep apnea, assigning an initial noncompensable disability rating, effective as of August 2, 2009, the first date following discharge from service.  The Veteran expressed disagreement with the assigned initial disability rating and perfected a substantive appeal.  Jurisdiction of this matter is currently with the RO located in Houston, Texas.

The issues on appeal had previously included entitlement to service connection for a right knee disability.  However, by rating action dated in January 2015, service connection was granted.  As this represented a complete grant of the benefit sought on appeal, this issue is no longer on appeal before the Board.

The January 2015 rating decision also determined that the service-connected obstructive sleep apnea warranted an initial 30 percent disability rating, and then in March 2015, the RO determined that the disability warranted an initial 50 percent disability rating.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status as captioned above. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

FINDING OF FACT

For the entire appeal period, the Veteran's obstructive sleep apnea has been manifested by the continued use of a continuous airway pressure (CPAP) machine; there is no evidence of chronic respiratory failure or required tracheostomy.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 percent for service-connected obstructive sleep apnea are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6847 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in August 2009, November 2014, March 2015, and September 2016 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

This is an appeal arising from a grant of service connection in August 2009; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's obstructive sleep apnea is currently rated as 50 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6847 which provides the rating criteria for sleep apnea syndromes (Obstructive, Central, Mixed).  Under this diagnostic code provision, a 50 percent disability rating is warranted for sleep apnea that requires the use of a breathing assistance device such as a CPAP machine.  The next highest 100 percent disability rating is warranted for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) is required.  38 C.F.R. § 4.104.

The Veteran asserts that his obstructive sleep apnea is more disabling than reflected by the currently assigned 50 percent disability rating.

A review of the medical evidence of record shows that service treatment records dated in March 2009 revealed that the Veteran had reported a two year history of difficulty sleeping and maintaining sleep, adding that he would wake up snoring at times.  In April 2009, he was diagnosed with moderate obstructive sleep apnea.  

Private outpatient treatment records from Southeast Lung and Critical Care Specialists dated in July 2009 show that the Veteran was again diagnosed with moderate obstructive sleep apnea, and it was recommended that he start using a CPAP machine.  

A Certification of Medical Necessity from Tricare dated in July 2009 shows that the Veteran diagnosed with obstructive sleep apnea syndrome and a CPAP machine was prescribed for treatment.

A VA examination report dated in December 2014 shows that the Veteran reported a history of snoring, fatigue, and "choking" during sleep.  Following examination, a diagnosis of obstructive sleep apnea was given.  The examine noted persistent daytime hypersomnolence, but indicated that there was no evidence of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or required tracheostomy.  There were no other pertinent findings.  The examiner added that next day fatigue caused poor work productivity.

Having carefully considered the evidence of record in this case, the Board finds that the Veteran is not entitled to the next higher disability rating of 100 percent for his service-connected obstructive sleep apnea.  The evidence of record does not establish, and the Veteran does not assert, that he has chronic respiratory failure with carbon dioxide retention or cor pulmonale, or where a tracheostomy (tracheotomy) - the requirements for the next higher disability rating.  As such, a disability rating greater than the currently assigned 50 percent disability rating is not warranted.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C. § 5107 (b).



ORDER

An initial disability rating greater than 50 percent for service-connected obstructive sleep apnea is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


